     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:11-cr-00026-NONE
12                      Plaintiff,                     ORDER DENYING DEFENDANT’S
                                                       MOTION FOR COMPASSIONATE
13           v.                                        RELEASE
14    CARLYLE LEE COLE et al.,                         (Doc. Nos. 650, 658)
15                      Defendant.
16

17          Pending before the court is a motion for a reduction of sentence and a subsequently filed

18   supplemental request for the immediate granting of relief filed on behalf of defendant Carlyle Lee

19   Cole pursuant to 18 U.S.C. § 3582(c)(1)(A). (Doc. Nos. 650, 658.) The motions are largely

20   based on defendant’s medical condition and the risks allegedly posed to him by the coronavirus

21   (“COVID-19”) pandemic. (Id.) For the reasons below, defendant’s motions will be denied.

22                                          BACKGROUND

23          On January 13, 2011, defendant Cole was charged by way of indictment with one count of

24   conspiracy to commit mail fraud, wire fraud, and bank fraud in violation of 18 U.S.C. § 1349

25   (Count 1); 33 counts of mail fraud in violation of 18 U.S.C. § 1341 (Counts 2–34); 10 counts of

26   wire fraud in violation of 18 U.S.C. § 1343 (Counts 35–44); 11 counts of bank fraud and aiding

27   and abetting bank fraud in violation of 18 U.S.C. §§ 1344 and 2 (Counts 45–55); and one count of

28   conspiracy to launder money in violation of 18 U.S.C. § 1956(h) (Count 56). (Doc. No. 1.) The
                                                      1
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 2 of 17


 1   government’s case against defendant focused on his leadership role in a massive scheme to

 2   defraud various mortgage lenders through the use of straw buyers in order to artificially inflate

 3   the prices of homes so that the true owners of the properties could fraudulently extract the

 4   purported increased equity from each home sale. (Doc. No. 322 (Presentence Report, “PSR”) at

 5   5–8.) Defendant Cole and his co-defendant David Crisp owned and operated Crisp, Cole

 6   Associates (aka Crisp & Cole Real Estate (CCRE)), a real estate brokerage firm, and Tower

 7   Lending, an affiliated mortgage brokerage. (Id. at 6.) Defendant Cole was the licensed real estate

 8   broker for Tower Lending’s loan operations, including the many loans the defendants obtained in

 9   furtherance of the conspiracy based on false and fraudulent representations and documentation.

10   (Id.) Co-defendant Julie Farmer was CCRE’s Chief Operating Officer and managed that

11   business’s operation and accounts. (Id.) Crisp and Cole (and to a lesser degree and Farmer) were

12   found to have managed the conspiracy to defraud the lenders and it was they who directed their

13   many co-defendants, including family members, in carrying out the massive fraud. (Id.) The

14   mortgage lenders suffered losses totaling nearly $30 million as a result of the defendants’

15   fraudulent scheme. (Id. at 7.)

16          On November 1, 2013, defendant Carlyle Cole entered a guilty plea to Count 1:

17   conspiracy to commit mail fraud, wire fraud, and bank fraud. (Doc. Nos. 232, 241, 269.)

18   Pursuant to his plea agreement defendant Cole agreed not to seek a downward departure of his

19   offense level or his criminal history category and retained the right only to argue for a downward

20   variance in consideration of the factors set forth at 18 U.S.C. § 3553(a) to a sentence of not less
21   than eight years in prison. (Doc. No. 232 at 5–6.) Following his guilty plea, it was determined

22   that under the U.S. Sentencing Guidelines, defendant Cole’s adjusted offense level was 361 and

23

24   1
       This adjusted offense level was consistent with the defendant’s agreed upon calculation of the
     guidelines set forth in his plea agreement. (Doc. No. 232 at 5.) It is relevant to note that the plea
25   offer made to defendant Carlyle Cole was a “package offer” by which the charges against his son,
26   Caleb Lee Cole, were also resolved. By all accounts, including Carlyle Cole’s, Caleb was
     involved in this conspiracy due to the influence of his father. Caleb Cole entered a plea of guilty
27   to mail fraud in violation of 18 U.S.C. § 1341 and was sentenced to a six month term of
     imprisonment despite an advisory sentencing guideline range calling for a term of imprisonment
28   of 27 to 33 months. (Doc. Nos. 330, 366, 464.)
                                                       2
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 3 of 17


 1   his criminal history category was I, resulting in an advisory sentencing guideline range calling for

 2   a term of imprisonment of between 188 and 235 months. (PSR at 18.) The U.S. Probation Office

 3   recommended a downward variance from the advisory sentencing guideline range to a term of

 4   imprisonment of 120 months based upon consideration of the § 3553(a) sentencing factors,

 5   specifically the defendant’s age (66 at the time of his sentencing) and medical and mental health

 6   issues. (Id. at 16–18.) At defendant’s sentencing hearing on March 3, 2014, the government,

 7   which pursuant to the parties’ plea agreement had agreed to recommend a sentence within the

 8   applicable guideline range, recommended a sentence of 211 months at the middle of that range.

 9   (Doc. No. 464 at 25.) The government argued that the factors relied upon by the probation officer

10   in recommending a downward variance should result in no more than a reduction to the mid-

11   range of the guidelines from what would otherwise be a top of the guideline sentence given the

12   egregious nature of the defendant’s criminal conduct and the nearly $30 million in losses it

13   caused. (Id.) The sentencing judge followed the government’s sentencing recommendation and

14   sentenced defendant Cole to a mid-guideline range sentence of 211 months in the custody of the

15   U.S. Bureau of Prisons. (Doc. No. 367.) In addition, the court imposed a 60 month term of

16   supervised release to follow the term of imprisonment, the mandatory $100 special assessment

17   and ordered the defendant to pay $28,516,887.47 in restitution. (Id. at 3, 5.) Pursuant to the

18   parties’ plea agreement, the government dismissed the remaining counts against defendant

19   Carlyle Cole.2

20          Defendant Carlyle Cole is currently serving his term of imprisonment at the U.S. Bureau
21   of Prisons (“BOP”), Lompoc Federal Correctional Institution in Lompoc, California (“FCI

22   Lompoc”). (Doc. No. 658 at 1.) On May 6, 2020, defendant filed a pro se motion for

23   compassionate release. (Doc. No. 650.) By and through his subsequently appointed counsel, on

24
     2
       On February 23, 2015 defendant moved to vacate, set aside or correct his sentence pursuant to
25   18 U.S.C. § 2255, in large part based upon his claims that he had received ineffective assistance
26   of counsel, including a claim that he had been coerced and “forcibly ordered” by his counsel to
     sign his plea agreement. (Doc. No. 547.) On August 20, 2015, defendant’s motion was denied
27   with the court declining to issue a certificate of appealability. (Doc. No. 591.) Defendant
     appealed from that order denying his § 2255 motion but on June 1, 2016, the Ninth Circuit denied
28   his request for a certificate of appealability. (Doc. No. 626.)
                                                          3
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 4 of 17


 1   June 8, 2020, defendant filed a supplemental motion for compassionate release. (Doc. No. 658.)

 2   The government filed its opposition on June 19, 2020, (Doc. No. 659) and defendant filed his

 3   reply on June 29, 2020 (Doc. No. 660). The government filed a supplemental opposition to the

 4   pending motion on July 6, 2020 at the request of defendant. (Doc. No. 661.) Finally, on October

 5   13, 2020 and December 10, 2020, the court received letters from defendant’s sons, Caleb Cole

 6   and Alan Cole, in support of the pending compassionate release motion. (Doc. Nos. 665, 672.)

 7                                        LEGAL STANDARD

 8          A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 9   U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

10   conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

11   be modified by a district court except in limited circumstances.”). Those limited circumstances

12   include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

13   3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

14   motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

15   (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

16   compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

17   FSA specifically provides that a court may

18                  upon motion of the defendant after the defendant has fully exhausted
                    all administrative rights to appeal a failure of the [BOP] to bring a
19                  motion on the defendant’s behalf3 or the lapse of 30 days from the
                    receipt of such a request by the warden of the defendant’s facility,
20                  whichever is earlier, may reduce the term of imprisonment (and may
                    impose a term of probation or supervised release with or without
21                  conditions that does not exceed the unserved portion of the original
                    term of imprisonment), after considering the factors set forth in [18
22                  U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                    that –
23

24   3
       If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
     defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25   date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26   defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
     Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27   General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
     resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28   § 3582(c)(1)(A).
                                                       4
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 5 of 17


 1                  (i)    extraordinary and compelling reasons warrant such a
                           reduction; or
 2
                    (ii)   the defendant is at least 70 years of age, has served at least 30
 3                         years in prison, pursuant to a sentence imposed under section
                           3559(c), for the offense or offenses for which the defendant
 4                         is currently imprisoned, and a determination has been made
                           by the Director of the Bureau of Prisons that the defendant is
 5                         not a danger to the safety of any other person or the
                           community, as provided under section 3142(g);
 6
                    and that such a reduction is consistent with applicable policy
 7                  statements issued by the Sentencing Commission [.]

 8   18 U.S.C. § 3582(c)(1)(A)(i) and (ii).4

 9          The policy statement with respect to compassionate release in the U.S. Sentencing

10   Guidelines sets out criteria and circumstances describing “extraordinary and compelling reasons.”

11   U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.135; see also United States v. Gonzalez,

12
     4
       Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13   confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
     months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
     116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15   intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
     which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16   determines appropriate,” assuming “the Attorney General finds that emergency conditions will
     materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17   § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
     emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
     national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19   enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
     inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20   where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
     Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21   acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22   released to home confinement after serving less than half his sentence from a facility that reported
     no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23   Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
     com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24   prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
     prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25   COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26   manafort-released-from-prison-amid-covid-19-fears.
     5
27     The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
     U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28   or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                      5
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 6 of 17


 1   451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts “universally” rely on U.S.S.G.

 2   § 1B1.13 to define “extraordinary and compelling reasons,” even though that policy statement

 3   was issued before Congress passed the FSA and authorized defendants to file compassionate

 4   release motions). However, the Ninth Circuit has recently held “that the current version of

 5   U.S.S.G. §1B1.13 is not an ‘applicable policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A)

 6   motions filed by a defendant.” United States v. Aruda, 993 F.3d 797, 802 (9th Cir. 2021). “In

 7   other words, the Sentencing Commission has not yet issued a policy statement ‘applicable’ to §

 8   3582(c)(1)(A) motions filed by a defendant.” Id. The Ninth Circuit clarified that “[t]he

 9   Sentencing Commission’s statements in U.S.S.G. § 1B1.13 may inform a district court’s

10   discretion for § 3582(c)(1)(A) motions filed by a defendant, but they are not binding.” Id. (citing

11   United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir. 2020)).

12          In so holding, the Ninth Circuit joined the five other circuits who have addressed this

13   issue and have unanimously held “that U.S.S.G. § 1B1.13 only applies to § 3582(c)(1)(A)

14   motions filed by the BOP Director, and does not apply to § 3582(c)(1)(A) motions filed by a

15   defendant.” Id.; see, e.g., United States v. Brooker (Zullo), 976 F.3d 228, 237 (2d Cir. 2020)

16   (“[T]he First Step Act freed district courts to consider the full slate of extraordinary and

17   compelling reasons that an imprisoned person might bring before them in motions for

18   compassionate release. Neither Application Note 1(D), nor anything else in the now-outdated

19   version of Guideline § 1B1.13, limits the district court’s discretion.”); United States v. Jones, 980

20   F.3d 1098, 1111 (6th Cir. 2020) (“In cases where incarcerated persons file motions for
21   compassionate release, federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have

22   full discretion to define ‘extraordinary and compelling’ without consulting the policy statement

23   §1B1.13.”); Gunn, 980 F.3d at 1181 (“[T]he Guidelines Manual lacks an ‘applicable’ policy

24   statement covering prisoner-initiated applications for compassionate release. District judges must

25   operate under the statutory criteria—‘extraordinary and compelling reasons’—subject to

26   deferential appellate review.”); United States v. McCoy, 981 F.3d 271, 284 (4th Cir. 2020) (“In
27   short, we agree with the Second Circuit and the emerging consensus in the district courts: There

28   is as of now no ‘applicable’ policy statement governing compassionate-release motions filed by
                                                        6
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 7 of 17


 1   defendants under the recently amended § 3582(c)(1)(A), and as a result, district courts are

 2   ‘empowered . . . to consider any extraordinary and compelling reason for release that a defendant

 3   might raise.’” (citation omitted)); United States v. Maumau, 993 F.3d 821, 837 (10th Cir. 2021)

 4   (“We therefore agree with the district court that under the second part of § 3582(c)(1)(A)’s test,

 5   its finding that extraordinary and compelling reasons warranted a reduction in Maumau’s case

 6   was not constrained by the Sentencing Commission’s existing policy statement, U.S.S.G.

 7   § 1B1.13.”).

 8            In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 9   defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

10   United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

11   has not specifically addressed the question of which party bears the burden in the context of a

12   motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

13   that have done so have agreed that the burden remains with the defendant. See, e.g., United

14   States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, *1 (C.D. Cal. Jan. 31, 2020);

15   United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, *3 (W.D. Wash. May 7,

16   2020).

17                                                 ANALYSIS

18            As district courts have summarized, in analyzing whether a defendant is entitled to

19   compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

20   defendant has satisfied three requirements:
21                   First, as a threshold matter, the statute requires defendants to exhaust
                     administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
22                   district court may grant compassionate release only if “extraordinary
                     and compelling reasons warrant such a reduction” and “that such
23                   reduction is consistent with applicable policy statements issued by
                     the Sentencing Commission. Id. Third, the district court must also
24                   consider “the factors set forth in Section 3553(a) to the extent that
                     they are applicable.” Id.
25

26   Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-
27   LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 970;

28   United States v. Trent, Case No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
                                                         7
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 8 of 17


 1   2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

 2   “consistent with” the sentencing factors set forth in §3553(a)).

 3   A.     Administrative Exhaustion

 4          Here, the government concedes that defendant Cole exhausted his administrative remedies

 5   when he submitted a request for compassionate release on April 4, 2020 and the instant motions

 6   were filed on May 8, 2020 and June 8, 2020, “more than 30 days after his release request was

 7   made” without any action taken by BOP. (Doc. No. 659 at 4.) Because failure to exhaust is

 8   normally viewed as an affirmative defense, which must be pled and proven, the court will accept

 9   the government’s concession of exhaustion of administrative remedies and turn to the merits of

10   defendant’s motion for compassionate release.

11   B.     Extraordinary and Compelling Reasons

12          “Extraordinary and compelling reasons” warranting compassionate release may exist

13   based on a defendant’s medical conditions, age and other related factors, family circumstances, or

14   “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all “other reasons”

15   was included in the policy statement at a time when only BOP could bring a compassionate

16   release motion, courts have agreed that it may be relied upon by defendants bringing their own

17   motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-JAM, 2020 WL

18   2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases). Moreover, in light of the Ninth

19   Circuit’s decision in Aruda, while U.S.S.G. § 1B1.13 may inform its determination, this court is

20   not restricted thereby and instead has “full discretion to define ‘extraordinary and compelling’
21   without consulting the policy statement § 1B1.13.” Jones, 980 F.3d at 1111.

22          Thus, the medical condition of a defendant may warrant compassionate release where he

23   or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

24   trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a

25   specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

26   examples of terminal illnesses that may warrant the granting of a compassionate release “include
27   metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and

28   advanced dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or
                                                        8
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 9 of 17


 1   mental condition may warrant compassionate release, including when:

 2                  The defendant is
 3                  (I) suffering from a serious physical or medical condition,
 4                  (II) suffering from a serious functional or cognitive impairment, or
 5                  (III) experiencing deteriorating physical or mental health because of
                    the aging process,
 6
                    that substantially diminishes the ability of the defendant to provide
 7                  self-care within the environment of a correctional facility and from
                    which he or she is not expected to recover.
 8

 9   Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

10   be sufficient to warrant compassionate release under ordinary circumstances, some courts during

11   the height of the pandemic concluded that the risks posed by COVID-19 may tip the scale in

12   favor of release in particular situations. See, e.g., United States v. Rodriguez, No. 2:03-cr-00271-

13   AB, 2020 WL 1627331 at *10–11 (E.D. Pa. Apr. 1, 2020) (“Without the COVID-19 pandemic—

14   an undeniably extraordinary event—Mr. Rodriguez’s health problems, proximity to his release

15   date, and rehabilitation would not present extraordinary and compelling reasons to reduce his

16   sentence. But taken together, they warrant reducing his sentence.”).

17          Compassionate release may also be warranted based on a defendant’s age and other

18   related factors. In these situations, “extraordinary and compelling reasons” exist where a

19   “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

20   mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of
21   his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1 (B). In

22   determining a defendant’s projected release date, courts may take into account any “good time

23   credits” awarded to the defendant by BOP for “exemplary” behavior in prison as set forth in 18

24   U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, No. 17-cr-00491-RS, 2020 WL 1846788,

25   at *1 n.1 (N.D. Cal. Apr. 10, 2020).

26          Here, because defendant has served neither 10 years in prison nor 75% of his prison
27   sentence, he must establish that his medical condition warrants compassionate release under the

28   more stringent standard for “extraordinary and compelling reasons.” Specifically, defendant must
                                                         9
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 10 of 17


 1   demonstrate he will not recover from a “serious” medical condition that “substantially

 2   diminishes” his “ability . . . to provide self-care within” FCI Lompoc. See U.S.S.G. § 1B1.13,

 3   cmt. n.1 (A)(ii). Defendant Carlyle is now almost 74 years old. (Doc. No. 658 at 2.) He

 4   continues to suffer from high blood pressure, diabetes, anxiety, and glaucoma. (Id.; PSR at 11.)6

 5   Defendant was diagnosed with and treated for prostate cancer in 2002, which was in remission at

 6   the time of his sentencing in 2014. (Id.) Defendant’s BOP medical records confirm that

 7   defendant continues to suffer from benign essential hypertension, Type 2 diabetes, age-related

 8   cataracts, “severe” glaucoma, asthma, a “disorder of prostate,” and other ailments. (Doc. No.

 9   658-6 at 14–15.) With respect to defendant’s asthma, it is noted that he has “reactive airways”

10   and experiences “wheezing with [an upper respiratory infection].” (Id.)

11          According to the U.S. Centers for Disease Control (“CDC”), defendant is at higher risk of

12   becoming severely ill were he to contract COVID-19 because of his Type 2 diabetes, his prostate

13   cancer that is in remission,7 hand is high blood pressure and/or benign essential hypertension. See

14   COVID-19: People at Increased Risk, CENTERS FOR DISEASE CONTROL AND PREVENTION,

15   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/index.html (last visited June

16   11, 2021) (explaining these conditions “can make you more likely to get severely ill from

17   COVID-19”). Based on defendant’s BOP medical records submitted in support of his motion, the

18   court also concludes that defendant Cole suffers from moderate asthma and thus he is at risk from

19   severe illness were he to contract COVID-19 due to that condition as well. Id. Finally, defendant

20   is at increased risk of suffering a severe illness were he to contract COVID-19 because he is
21   almost 74 years old, though the CDC states that “[p]eople 85 and older are the most likely to get

22   very sick.” Id. Therefore, defendant is at higher risk for contracting a severe illness from

23

24   6
       Defendant states he has “heart disease.” (Doc. No. 658 at 2.) It may be that defendant is
     referring to his “heart palpitations.” (PSR at 11.) The court does note that defendant is currently
25   prescribed “Atorvastatin,” which helps prevent heart attacks and treats high blood pressure, and
26   “Lisinopril,” which may be used to treat both heart failure and high blood pressure. (Doc. No.
     659-1 at 18–19.)
27
     7
       Although defendant’s cancer appears to still be in remission, it also appears he continues to
28   suffer some side effects as a result of his prostate cancer.
                                                         10
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 11 of 17


 1   COVID-19 based on four separate medical conditions from which he suffers, and may also be at

 2   risk in that regard due to his age.

 3           Defendant also tested positive for COVID-19 during his imprisonment, although his

 4   infection appears to have been asymptomatic. (Doc. No. 658-6 at 7–8, 20.) Given the CDC’s

 5   lack of definitive guidance on re-infection of COVID-19, some courts have “err[ed] on the side of

 6   caution to avoid potentially lethal consequences” because “the science is unclear on whether

 7   reinfection is possible.” United States v. Yellin, Case No. 3:15-cr-3181-BTM-1, 2020 WL

 8   3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling reasons exist

 9   where COVID-positive inmate at FCI Terminal Island, who did not develop severe symptoms,

10   had a combination of medical conditions that placed him at risk of COVID complications);

11   United States v. Hanson, No. 6:13-cr-00378-AA-1, 2020 WL 3605845, at *4 (D. Or. July 2,

12   2020) (“[T]here is no current scientific evidence to indicate that a ‘recovered’ COVID-19 patient

13   is immune from reinfection, as several courts have recently acknowledged. . . . [T]he Court

14   remains concerned about FCI Terminal Island’s ability to provide adequate care in light of

15   defendant’s complex medical needs. The Court is not convinced that FCI Terminal Island has

16   been successfully mitigating the risk of infection, given the high numbers of infected inmates and

17   defendant’s own contraction of the virus.”). However, other courts have taken the position that

18   uncertainty surrounding the danger of re-infection “cuts against compassionate release,” in part

19   because it is defendant’s burden to establish that “extraordinary and compelling” reasons for

20   compassionate release exist. United States v. Molley, No. CR15-0254-JCC, 2020 WL 3498482,
21   at *3 (W.D. Wash. June 29, 2020).

22           The court concludes that defendant Cole is “suffering from a serious physical . . .

23   condition . . . from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1

24   (A)(ii). His prior cancer, Type 2 diabetes, hypertension, and asthma, especially in light of the

25   COVID-19 pandemic, are all serious medical conditions from which defendant is unlikely to

26   recover. In fact, the government concedes that, at a minimum, defendant’s diabetes is a
27   qualifying medical condition. (See Doc. No. 659 at 11–12.) Thus, the central inquiry in resolving

28   the pending motion is whether defendant’s medical condition “substantially diminishes [his]
                                                       11
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 12 of 17


 1   ability . . . to provide self-care” in FCI Lompoc at this time. See U.S.S.G. § 1B1.13, cmt. n.1

 2   (A)(ii).

 3              FCI Lompoc undoubtedly once suffered from a significant COVID-19 outbreak. The

 4   BOP has reported that 597 inmates and 23 staff members at that prison tested positive for the

 5   virus but subsequently recovered, while three inmates there died at the hands of COVID-19. See

 6   COVID-19, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (last visited June

 7   11, 2021). As of the date of this order, however, it is being reported that there are zero inmates

 8   and zero staff members at that prison with active cases of COVID-19.8 Id. Even more

 9   importantly for purposes of the pending motion, the BOP is currently reporting that 1,180 inmates

10   and 226 staff members at FCC Lompoc have been fully vaccinated.9 Id. As the undersigned has

11   recently acknowledged:

12                    According to the Centers for Disease Control and Prevention
                      (“CDC”), authorized vaccines in the U.S., including the Pfizer-
13                    BioNTech vaccine, “are highly effective at protecting vaccinated
                      people against symptomatic and severe COVID-19.” . . . At this
14                    point, medical evidence strongly suggests that fully vaccinated
                      individuals, . . . are protected against becoming severely ill or dying
15                    from COVID-19. Defendant’s claim that he may contract the virus,
                      without regard to the severity of any illness, is not a sufficient basis
16                    upon which to conclude that he suffers from a “serious” medical
                      condition “that substantially diminishes [his] ability...to provide self-
17                    care” in FCI Lompoc.
18   United States v. Barajas-Guerrero, No. 1:17-cr-00148-NONE, 2021 WL 1839728, at *6 (E.D.

19   Cal. May 7, 2021) (citations omitted). In this regard, courts in this circuit and others have

20   recognized that the widespread availability of COVID-19 vaccines within BOP facilities has
21   significantly diminished the risk posed to federal prisoners by the virus and in in turn lessened the

22   degree to which the risks posed by COVID-19 may tip the scale in favor of compassionate release

23

24   8
       While the undersigned does not necessarily accept these reported numbers at face value in light
     of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
25   there is also no evidence before the court challenging those reported numbers in this case.
26   9
       FCI Lompoc has a population of 779 inmates. FCI Lompoc, FEDERAL BUREAU OF PRISONS,
27   https://www.bop.gov/locations/institutions/lof/ (last visited June 11, 2021). USP Lompoc has a
     total inmate population of 1,067, including those inmates at its satellite camp. (Id.) Combined,
28   the institutions compromising Lompoc FCC have a current population of 1,846 inmates.
                                                       12
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 13 of 17


 1   in cases where prisoners suffer from chronic medical conditions. See United States v. Ochoa-

 2   Alapisco, No. 14-378(2) ADM/LIB, 2021 WL 2322680, at *3 (D. Minn. June 7, 2021) (denying

 3   compassionate release because “any risk . . . has been substantially reduced because [defendant]

 4   is likely now fully vaccinated” which “provides him with significant protection against severe

 5   illness or death from COVID-19 should he become reinfected.”); United States v. Willis, 3:15-cr-

 6   00465-BR, 2021 WL 2179256, *3-4 (D. Ore. May 27, 2021) (concluding that federal prisoners

 7   who have been fully vaccinated but suffer from chronic medical conditions that would put them at

 8   serious risk of severe illness from COVID-19 do not satisfy the extraordinary and compelling

 9   standard for compassionate release) (citing cases); United States v. Smith, No. 2:98-cr-00009-

10   KJM-CKD, 2021 WL 1890770, at *3 (E.D. Cal. May 11, 2021) (“Although no federal court of

11   appeal appears to have considered the question, district courts across the country, including

12   within this Circuit, have held almost uniformly that a defendant’s vaccination undercuts any

13   claims of ‘extraordinary and compelling reasons’ based on a high risk of infection.”); United

14   States v. Kariblghossian, No. 2:13-cr-00318-CAS-1, 2021 WL 1200181, at *3 (C.D. Cal. Mar.

15   29, 2021) (finding no extraordinary and compelling reasons for compassionate release where a

16   defendant has been fully vaccinated); United States v. Grummer, ___F.Supp.3d___, 2021 WL

17   568782, at *2 (S.D. Cal. Feb. 16, 2021) (“Although Defendant suffers from several chronic

18   medical conditions, his vaccination significantly mitigates the risk that he will contract COVID-

19   19. Other courts to address the issue have reached similar conclusions.”); United States v.

20   Ballenger, No. CR 16-5535 BHS, 2021 WL 308814, at *5 (W.D. Wash. Jan. 29, 2021)
21   (“[B]ecause [defendant] has already been infected and vaccinated, his chronic medical conditions

22   alone do not amount to an extraordinary and compelling reason to warrant compassionate

23   release.”).

24           Moreover, in this case all of defendant Carlyle Cole’s present medical conditions, other

25   than any remaining risk associated with COVID-19, were well known to the sentencing judge at

26   the time that defendant’s 211-month sentence was imposed. (PSR at 11; Doc. No. 339 at 5.)
27   Indeed, it was these conditions and the defendant’s age upon which the presentence report relied

28   in recommending a below guideline sentence of 120 months and upon which defense counsel
                                                      13
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 14 of 17


 1   relied in arguing for a sentence of 96 months. (PSR at 15, 17–18; Doc. Nos. 339 at 5-6; 464 at

 2   14–16, 19–21.) The sentencing judge fully considered defendant’s age and medical and mental

 3   health conditions in imposing the mid-guideline range sentence of 211 months recommended by

 4   the government. In the undersigned’s view, no significant change in those conditions has taken

 5   place since the time of defendant’s sentencing other than that he is now almost 74 years of age.

 6           For these reasons, the court concludes that defendant has failed to establish that

 7   extraordinary and compelling reasons exist warranting his compassionate release under

 8   § 3582(c)(1)(A).

 9   C.      Consistency With the § 3553(a) Factors

10           Finally, any relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A) must be consistent

11   with the sentencing factors set forth in § 3553(a).10 Trent, 2020 WL 1812242, at *2; see also

12   Parker, 461 F. Supp. 3d at 979. Here, even if defendant Cole’s motion was supported by a

13   showing of extraordinary and compelling reasons for his compassionate release, the undersigned

14   is not persuaded that the requested reduction in his sentence would be consistent with

15   consideration of those sentencing factors.

16           Defendant Carlyle Cole was one of the principal architects of a massive and egregious

17   financial fraud scheme. He defrauded mortgage lenders, a crime that by his own admission he

18   involved his own son in, to the tune of almost $30 million by artificially inflating the prices of

19   homes using straw companies to engage in a series of “frequent[]” sales—all of which occurred

20   /////
21
     10
22      Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
     shall consider: the nature and circumstances of the offense and the history and characteristics of
23   the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
     respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24   the public from further crimes of the defendant and provide the defendant with needed
     educational or vocational training, medical care, or other correctional treatment in the most
25   effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26   established for the applicable category of offense committed by the applicable category of
     defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27   Commission; the need to avoid unwarranted sentence disparities among defendants with similar
     records who have been found guilty of similar conduct; and the need to provide restitution to any
28   victims of the offense.
                                                        14
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 15 of 17


 1   during a time period leading up to the subprime mortgage crisis.11 (PSR at 5–9; see also 367 at 5

 2   (ordering $28,516,887.47 in restitution).) Moreover, defendant Cole was found to be a leader or

 3   organizer of that criminal fraud conspiracy which involved many more than five participants.

 4   (PSR at 9.) In opposing defendant’s compassionate release, the government highlights the

 5   enormous financial loss suffered as a result of defendant’s fraudulent criminal conduct. (Doc.

 6   No. 659 at 13.) It is apparent in light of the egregious nature of defendant’s offense of conviction

 7   that consideration of the nature and circumstances of the offense, the need for the sentence

 8   imposed to reflect the seriousness of the offense, and to promote respect for the law while

 9   providing just punishment and affording adequate deterrence are all factors that weigh against the

10   granting of compassionate release in this case.

11           Moreover, the court notes that defendant Cole’s co-defendant and partner in this scheme

12   to defraud, David Crisp, also pleaded guilty to Count One of the Indictment and was, like Carlyle

13   Cole, sentenced to a 211-month term of imprisonment. (Doc. No. 433.) While the pairs co-

14   defendants in this case received more lenient sentences, those defendants for the most part played

15   far lesser roles in this fraud.12

16
     11
        John V. Duca, Subprime Mortgage Crisis, FEDERAL RESERVE HISTORY (Nov. 22, 2013),
17   https://www.federalreservehistory.org/essays/subprime_mortgage_crisis.
18   12
        Robinson Dinh Nguyen pleaded guilty to Count 1 and was sentenced to a term of
19   imprisonment of 27 months. (Doc. Nos. 180, 188.) Caleb Lee Cole pleaded guilty to Count 7
     and was sentenced to a term of imprisonment of five months, with his father, defendant Carlyle
20   Cole, urging the court for leniency because he was responsible for involving his son in his fraud.
     (Doc. Nos. 366, 382, 387.) Jayson Peter Costa pleaded guilty to Count 1 and was sentenced to a
21   term of imprisonment of 78 months. (Doc. No. 406.) Jennifer Anne Crisp pleaded guilty to
22   Counts 21 and 43 (mail and wire fraud) and was sentenced to a term of probation of five years for
     each count to run concurrently. (Doc. Nos. 431, 540.) Michael Angelo Munoz pleaded guilty to
23   Counts 26 and 28 (both mail fraud) and was sentenced to a term of imprisonment of 24 months
     for each count to run concurrently. (Doc. No. 460.) Jeriel Salinas pleaded guilty to Count 1 and
24   was sentenced to a term of imprisonment of 19 months. (Doc. No. 471.) Sneha Ramesh
     Mohammadi pleaded guilty to Count 1 and was sentenced to a term of imprisonment of 18
25   months. (Doc. No. 539.) Julie Farmer was convicted following a jury trial on Counts 1
26   (conspiracy), 2 (mail fraud), 3 (mail fraud), 37 (wire fraud), and 38 (wire fraud) and was
     sentenced to a term of imprisonment of 36 months on each count to run concurrently. (Doc. No.
27   528 at 1–2.) While defendant Farmer was found to be part of the core of the Crisp and Cole
     operation, the sentencing judge also concluded that she was far less sophisticated than the two
28   principals and had been influenced, particularly by defendant Crisp. (Doc. No. 526.)
                                                        15
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 16 of 17


 1           Finally, “[t]he length of the sentence remaining is an additional factor to consider in any

 2   compassionate release analysis,’ with a longer remaining sentence weighing against granting any

 3   such motion.” United States v. Shayota, No. 1:15-cr-00264-LHK-1, 2020 WL 2733993 at *6

 4   (N.D. Cal. May 26, 2020) (quoting United States v. Connell, No. 18-cr-00281-RS, 2020 WL

 5   2315858, at *6 (N.D. Cal. May 8, 2020)); see also United States v. Lonich, No. 1:14-cr-00139-SI-

 6   1, 2020 WL 2614874, at *3 (N.D. Cal. May 21, 2020) (denying motions for compassionate

 7   release, noting, “the Court finds it significant that defendants have served far less than half of

 8   their sentences”). Here, with good time credits taken into account, defendant Cole’s anticipated

 9   release date from prison is in January of 2029. Were his motion for compassionate release to now

10   be granted, he would have served only approximately 87-months of his 211-month sentence. In

11   the undersigned’s view such a sentence would create sentencing disparity concerns given the

12   sentences imposed on defendants who were far less responsible for the fraud. In addition, such a

13   reduction in defendant’s mid-guideline range sentence of 211 months would not adequately

14   reflect the seriousness of his offense of conviction, promote respect for the law, provide just

15   punishment, or afford adequate deterrence to criminal conduct. See United States v. Purry, No.

16   2:14-cr-00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); Shayota, 2020 WL

17   2733993 at *5; 18 U.S.C. § 3553(a).

18           Thus, on balance, the court finds that granting defendant’s motion and reducing his

19   sentence to one of time served would not be consistent with consideration of the § 3553(a)

20   sentencing factors.
21                                             CONCLUSION

22           Because defendant Carlyle Cole has failed to demonstrate that “extraordinary and

23   compelling” reasons exist justifying a reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A)

24   /////

25   /////

26   /////
27   /////

28   /////
                                                        16
     Case 1:11-cr-00026-NONE Document 674 Filed 06/11/21 Page 17 of 17


 1   or that such a reduction at this time would be consistent with consideration of the sentencing

 2   factors set forth in 18 U.S.C. § 3553(a), his motion for compassionate release (Doc. Nos. 650,

 3   658) is denied.

 4   IT IS SO ORDERED.
 5
        Dated:     June 11, 2021
 6                                                     UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      17
